     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JESSE LEVERETTE                                                                           PLAINTIFF

vs                                               CIVIL ACTION NO. 3:19-cv-00271-HTW-LRA

WRAY TRUCKING CO., LLC and
ROBERT HALL                                                                            DEFENDANTS

                                PLAINTIFF'S EXPERT DESIGNATION

        COMES NOW, the Plaintiff, Jesse Leverette, by and through his attorneys and in accordance

with the Federal Rules of Civil Procedure and designates the following individuals who may be called

as expert witnesses at trial:

1.      (A)     Kimberly Fuller, M.D.                   Emergency Room Physician
                MS Baptist Medical Center
                Jackson, MS

        (B)      Dr. Fuller is anticipated and/or expected to testify as to the dates of Plaintiffs

treatments and evaluations, history obtained, the extent and result of the Plaintiffs physical

examination, treatment procedures performed and/or recommended, diagnosis, prognoses, and

whether or not the Plaintiffs medical condition is related to his motor vehicle accident.

        (C)      Dr. Fuller is also anticipated and/or expected to testify to a reasonable degree of

medical probability or certainty that she rendered treatment to Plaintiff for injuries Plaintiffsustained

in an automobile accident on or about April 20, 2017. Dr. Fuller is anticipated and/or expected to

testify to a reasonable degree of medical probability or certainty that the Plaintiff sustained the

injuries as a result of the subject automobile accident, which occurred on April 20, 2017.

        Dr. Fuller is anticipated and/or expected to testify to the following: Plaintiff presented to the

emergency room at Baptist via ambulance on April 20, 2017, with complaints of pain in his neck,

                                       Exhibit "C"
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 2 of 17




chest, shoulder, and head. She is expected to testify that she ordered diagnostic testing of the

Plaintiffs chest, head/neck. She is expected to testify to the results of those tests. Dr. Fuller is

expected to testify that she diagnosed the Plaintiff with a chest wall contusion and a neck strain. She

is expected to testify that Plaintiff was given pain medication and told to follow-up with a physician

in a week.

        Dr. Fuller is anticipated and/or expected to testify as to what is set out in her medical bills

and records, which have been or will be produced in discovery. Dr. Fuller is expected to testify that

the cost of medical treatment rendered to the Plaintiff was both necessary and reasonable in and

around the Jackson, Mississippi area and was necessarily incurred as a result of the Plaintiffs

automobile accident.

        (D)     Dr. Fuller' opinions are based upon her examination, evaluation and treatment of the

Plaintiff, the medical records and/or reports she has studied, and his past expertise, training and

experience in handling this type of injury. All of his opinions will be given to a reasonable degree

of medical probability or certainty.

2.      ( A)    Dineseh Goel, M.D.                      Treating Physician
                Medical Clinic of MS
                Jackson, MS

        (B)     Dr. Goel is anticipated and/or expected to testify as to the dates of Plaintiffs

treatments and evaluations, history obtained, the extent and result of the Plaintiffs physical

examination, treatment procedures performed and/or recommended, diagnosis, prognoses, dates of

temporary disability, permanent impairment, date of maximum medical improvement, and whether

or not the Plaintiffs medical condition is related to his motor vehicle accident.

        (C)     Dr. Goel is also anticipated and/or expected to testify to a reasonable degree of

medical probability or certainty that he rendered treatment to Plaintiff for injuries Plaintiff sustained
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 3 of 17




in an automobile accident on or about April 20, 2017. Dr. Goel is anticipated and/or expected to

testify to a reasonable degree of medical probability or certainty that the Plaintiff received these

injuries as a result of the subject automobile accident, which occurred on April 20, 2017.

        Dr. Goel is anticipated and/or expected to testify to the following: Plaintiff presented to the

Medical Clinic of Mississippi on May 22, 2017, with complaints of pain in his neck, back, head,

bilateral shoulders. He is expected to testify that he recommended the Plaintiff undergo physical

therapy for his injuries and will testify to the dates that the physical therapy was performed. He is

also expected to testify that he recommended the Plaintiff undergo diagnostic testing to determine

the extent of his injuries. Dr. Goel is expected to testify that MRis were conducted on the Plaintiffs

right shoulder, left shoulder, and cervical spine. He is expected to testify that the shoulder MRJs

demonstrated rotator cuff tears and a disc protrusion at C4/5. He is expected to testify that based on

the results of the MRJs he referred the Plaintiff to see a neurosurgeon and an orthopedic surgeon.

        Dr. Goel is expected to testify to the types of physical therapy that were recommended to the

Plaintiff. He is expected to testify to how the Plaintiff responded to physical therapy. He is expected

to testify to the Plaintiffs pain status through his treatment.

        Dr. Goel is expected to testify that he has reviewed the medical records exchanged between

the parties in this case. Specifically, he is expected to testify that he reviewed records that referenced

occasional pre-accident bilateral shoulder pain and cervical pain. He is expected to testify that the

subject motor vehicle wreck worsened Plaintiffs shoulder issues. He is also expected to testify that

while the Plaintiff made periodic complaints of neck pain in the years leading up to this wreck there

is no evidence or diagnostic imaging that revealed or indicated that Mr. Leverette had suffered a long

lasting cervical injury that would be relevant to his diagnosis or opinions in this case. Dr. Goel is
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 4 of 17




expected to testify that the medical records reveal that Mr. Leverette had not had cervical injections

or physical therapy prior to this accident for his neck.

        Dr. Goel is anticipated and/or expected to testify as to what is set out in his medical bills and

records, which have been and will be produced in discovery. Dr. Goel is expected to testify that the

cost of medical treatment rendered to the Plaintiff was both necessary and reasonable in and around

the Jackson, Mississippi area and was necessarily incurred as a result of the Plaintiffs automobile

accident. A copy of Dr. Goel' s CV is attached as Exhibit A.

        (D)     Dr. Goel' s opinions are based upon his examination, evaluation and treatment of the

Plaintiff, the medical records and/or reports he has studied, the Plaintiff's deposition, other discovery

exchanged between the parties and his past expertise, training and experience in handling this type

of injury. All of his opinions will be given to a reasonable degree of medical probability or certainty.

3.      (A)     Adam Lewis, M.D.                                        Neurosurgeon
                Jackson Neurosurgery Clinic
                Flowood, MS 39232

        (B)     Dr. Lewis is anticipated and/or expected to testify as to the dates of Plaintiffs

treatments and evaluations, history obtained, the extent and result of the Plaintiffs physical

examination, treatment procedures performed and/or recommended, diagnosis, prognoses,

impairment and whether or not the Plaintiffs medical condition is related to his motor vehicle

accident.

        (C)     Dr. Lewis is also anticipated and/or expected to testify to a reasonable degree of

medical probability or certainty that he rendered treatment to Plaintiff for injuries he sustained in an

automobile accident on or about April 20, 2017. He is anticipated and/or expected to testify to a

reasonable degree of medical probability or certainty that the Plaintiff received these injuries as a

result of the subject automobile accident, which occurred on April 20, 2017.
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 5 of 17




        Dr. Lewis is anticipated and/or expected to testify to the following: Plaintiff presented to

Jackson Neurosurgery on July 7, 2017 with complaint of neck and bilateral shoulder pain. He is

expected to testify that Plaintiff was experiencing pain across the upper back and intrascapular pain

in the left hand. He is expected to testify that he recommended Plaintiff undergo an EMO Nerve

conduction study and cervical epidural steroid injections at C4/5 and CS/6 with Dr. John Adams.

He is expected to testify that he prescribed a TENS unit, home exercises, and pain medication to

assist Plaintiff in obtaining pain relief. He is expected to testify that he recommended Plaintiffreturn

in a few months.

        Dr. Lewis is expected to testify that the Plaintiff underwent a EMO nerve conduction study

on September 28, 2017 with Dr. Moore at Muscle and Nerve P.A. He is expected to testify to the

results of that test. He is expected to testify that the Plaintiff underwent cervical epidural steroid

injection(s) on October 18, 2017. He is expected to testify to how the Plaintiff tolerated this

procedure and the details of the procedure.

        Dr. Lewis is expected to testify that he evaluated the Plaintiff in December 2019. He is

expected to testify that the Plaintiff was still suffering from pain in his neck as well as having low

back pain. He is expected to testify that a December 2019 MRI demonstrated a c5/6 disc herniation

with severe central stenosis and compression of the anterior portion of the spinal cord. He is

expected to testify that he recommends Plaintiff undergo an ACDF at CS/6, C6/7.

        Dr. Lewis is expected to testify that Plaintiff will require at least twenty (20) post-surgery

physical therapy sessions. He will need to see a neurosurgeon one (1) time per year for life. He will

need an average of ten (10) physical therapy sessions a year for life. He will need an MRI of the

cervical spine every two years for life. Dr. Lewis is expected to testify that there is an increased

probability that Plaintiff will require surgery at C4/5 in the future.
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 6 of 17




        Dr. Lewis is expected to testify that he has reviewed Mr. Leverette's medical records that

have been provided in this case. He is expected to testify that the records contain several references

to general neck soreness/pain sporadically in the years leading up to this motor vehicle wreck. He

will testify that he saw no diagnostic imaging that revealed or indicated that Mr. Leverette had

suffered a long lasting cervical injury that would be relevant to my diagnosis or opinions in this case.

He is expected to testify that the medical records reveal that Plaintiff had not had cervical injections

or physical therapy prior to this accident for his neck. He is expected to testify that Plaintiffs prior

complaints of neck pain were more likely than not due to muscle tightness or minor cervical strains.

(See Exhibit "B," Affidavit of Adam Lewis M.D).

        Dr. Lewis is expected to testify as to what is set out in his medical bills and records, which

have been produced in discovery. He is expected to testify that the cost of medical treatment

rendered to the Plaintiff was both necessary and reasonable in the Jackson, Mississippi area, and

were necessarily incurred as a result of the Plaintiffs automobile accident. A copy of Dr. Lewis'

CV is attached hereto as Exhibit "C".

        (D)     Dr. Lewis' opinions are based upon his examination, evaluation and treatment of the

Plaintiff, the medical records and/or reports he has studied, the discovery in this case, his

conversations with the Plaintiff, and his past expertise, training and experience in handling this type

of injury. All of his opinions will be given to a reasonable degree of medical probability or certainty.

4.      (A)     John Adams                                      Pain Management
                Jackson Neurosurgery Clinic
                Flowood, MS 39232

        (B)     Dr. Adams is anticipated and/or expected to testify as to the dates of Plaintiffs

treatments and evaluations, history obtained, the extent and result of the Plaintiffs physical

examination, treatment procedures performed and/or recommended, diagnosis, prognoses,
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 7 of 17




impairment and whether or not the Plaintiff's medical condition is related to his motor vehicle

accident.

        (C)     Dr. Adams is also anticipated and/or expected to testify to a reasonable degree of

medical probability or certainty that he rendered treatment to Plaintiff for injuries he sustained in an

automobile accident on or about April 20, 2017. He is anticipated and/or expected to testify to a

reasonable degree of medical probability or certainty that the Plaintiff received these injuries as a

result of the subject automobile accident, which occurred on April 20, 2017.

        Dr. Adams is anticipated and/or expected to testify to pain management procedures he

performed and how the Plaintiff tolerated said procedure. Specifically, he is expected to testify that

he performed a cervical epidural steroid injection on Plaintiff in October 2017. He is expected to

testify to the details of all procedures performed and the purpose of each procedure.

        (D)    Dr. Adams is expected to testify as to what is set out in his medical bills and records,

which have been produced in discovery. He is expected to testify that the cost of medical treatment

rendered to the Plaintiff was both necessary and reasonable in the Jackson, Mississippi area, and

were necessarily incurred as a result of the Plaintiffs automobile accident.

5.      (A)    Alan Moore                                      Neurologist
               Muscle and Nerve P.A.
               Jackson, MS 39216

        (B)    Dr. Moore is anticipated and/or expected to testify as to the dates of Plaintiffs

treatments and evaluations, history obtained, the extent and result of the Plaintiff's physical

examination, treatment procedures performed and/or recommended, diagnosis, prognoses,

impairment and whether or not the Plaintiffs medical condition is related to his motor vehicle

accident.

       (C)     Dr. Moore is also anticipated and/or expected to testify to a reasonable degree of

medical probability or certainty that he rendered treatment to Plaintiff for injuries she sustained in
       Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 8 of 17




an automobile accident on or about April 20, 2017. He is anticipated and/or expected to testify to

a reasonable degree of medical probability or certainty that the Plaintiff received these injuries as a

result of the subject automobile accident, which occurred on April 20, 2017.

         Dr. Moore is expected to testify that he performed an EMG nerve conduction study on or

about September 28, 2017. He is expected to testify to the details of the procedure, the purpose of

the procedure, and the results of the procedure.

         (D)    Dr. Moore is expected to testify as to what is set out in his medical bills and records,

which have been produced in discovery. He is expected to testify that the cost of medical treatment

rendered to the Plaintiff was both necessary and reasonable in the Jackson, Mississippi area, and

were necessarily incurred as a result of the Plaintiffs automobile accident.

6.
(A)      Daniel Dare, M.D.                                      Orthopaedic Surgeon
         Merit Health Bone and Joint
         Jackson, MS

(B )     Dr. Dare is anticipated and/or expected to testify as to the dates of Plaintiffs treatments

and evaluations, history obtained, the extent and result of the Plaintiffs physical examination,

treatment procedures performed and/or recommended, diagnosis, prognoses, and whether or not the

Plaintiffs medical condition is related to his motor vehicle accident.

(C)      Dr. Dare is also anticipated and/or expected to testify to a reasonable degree of medical

probability or certainty that he rendered treatment to Plaintiff for injuries he sustained in an

automobile accident on or about April 20, 2017. He is anticipated and/or expected to testify to a

reasonable degree of medical probability or certainty that the Plaintiff received these injuries as a

result of the subject automobile accident which occurred on April 20, 2017.

        Dr. Dare is expected to testify that Plaintiff presented to Merit Health Bone and Joint

Specialists on November 2, 2017, with complaints of bilateral shoulder pain since a motor vehicle
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 9 of 17




accident which occurred on April 20, 2017. He is expected to testify that Plaintiffs evaluation

revealed decreased ROM in his shoulders with a history of daily pain since the motor vehicle wreck.

He is expected to testify that Plaintiff had undergone physical therapy but was unable to get lasting

pain relief.

        Dr. Dare is expected to testify that the MRI of the shoulder revealed what appeared to be a

right humeral compression fracture or subchondral erosion that was post-traumatic in origin. It also

showed a labral tear and possible tear of the long head of the biceps tendon. There was also evidence

of a full thickness rotator cuff tear. He is expected to testify that he recommended Mr. Leverette

undergo a right shoulder arthroscopy with rotator cuff repair, Mumford, ASD, a biceps tenodesis.

He is expected to testify that Plaintiff will require approximately 25 sessions of physical therapy

following surgery.

        Dr. Dare is expected to testify that he reviewed Mr. Leverette's pre-accident medical history

and that although Mr. Leverette did experience bilateral shoulder pain prior to the wreck there is no

indication that he was a surgical candidate. He is expected to testify that imaging taken of his right

shoulder prior to this wreck did not demonstrate any abnormalities. He is expected to testify that Mr.

Leverette' s shoulder symptoms worsened following this motor vehicle wreck. Dr. Dare is expected

to testify that it is his opinion to a reasonable degree of medical probability that Mr. Leverette's AC

separation was cause by this motor vehicle wreck. He is expected to testify that this wreck caused

and/or exacerbated Mr. Leverette's other shoulder injuries which pre-dated this wreck.

        Dr. Dare is expected to testify that he has reviewed the medical records produced in this case

that make reference to prior shoulder pain. He is expected to testify that there is no indication that

Plaintiff was regularly experiencing should pain leading up to this accident. He is expected to testify

that imaging prior to this accident does not indicate pre-accident injury. He is expected to testify

after reviewing the Plaintiffs pre-accident medical history, he still believes to a reasonable degree
       Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 10 of 17




of medical probability that the Plaintiffs shoulder injury and subsequent medical treatment were

caused by/necessitated by the subject motor vehicle accident. He is expected to testify consistent

with his affidavit which is attached hereto as Exhibit "D."

         Dr. Dare is expected to testify as to what is set out in his medical bills and records, which are

being produced in discovery. He is expected to testify that the cost of medical treatment rendered

to the Plaintiff was both necessary and reasonable in the Jackson, Mississippi area, and were

necessarily incurred as a result of the April 20, 2017, automobile accident. A copy of Dr. Dare's CV

is attached hereto as Exhibit "E".

(D)      Dr. Dare's opinions will be based upon his examination, evaluation and treatment of the

Plaintiff, the medical records and/or reports he has studied, the discovery in this case, his

conversations with the Plaintiff, and his past expertise, training and experience in handling this type

of injury. All of his opinions will be given to a reasonable degree of medical probability or certainty.

7.
(A )     Edward R. Hobgood, M.D.                                 Orthopaedic Surgeon
         MS Sports Medicine
         Jackson, MS


(B)      Dr. Hobgood is anticipated and/or expected to testify as to the dates of Plaintiffs treatments

and evaluations, history obtained, the extent and result of the Plaintiffs physical examination,

treatment procedures performed and/or recommended, diagnosis, prognoses, and whether or not the

Plaintiffs medical condition is related to his motor vehicle accident.

(C)      Dr. Hobgood is also anticipated and/or expected to testify to a reasonable degree of medical

probability or certainty that he rendered treatment to Plaintiff for injuries he sustained in an

automobile accident on or about April 20, 2017. He is anticipated and/or expected to testify to a

reasonable degree of medical probability or certainty that the Plaintiff received these injuries as a

result of the subject automobile accident which occurred on April 20, 2017.
    Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 11 of 17




        Dr. Hobgood is expected to testify that he treated the Plaintiff for bilateral shoulder pain

before and after the subject automobile wreck. He is expected to testify that the Plaintiff presented

to his clinic on January 4, 2017, with complaints of pain in his left shoulder. He is expected to

testify that Plaintiff did not make any complaints of right shoulder pain. He is expected to testify

that he gave Mr. Leverette an injection to assist in pain relief, took x-rays of his left shoulder, and

told him to return in a month.

        Dr. Hobgood is expected to testify that the Plaintiff returned to his clinic on February 2,

2017. He is expected to testify that Plaintiff complained of pain in his left shoulder and his right

shoulder. He is expected to testify that his examination of his right shoulder revealed normal motion

and no weakness. He is expected to testify that he diagnosed Plaintiff with a strained right rotator

cuff with bilateral cuff tendinitis and told him to continue home exercises and return as needed.

       Dr. Hobgood is expected to testify that Plaintiff returned to the clinic on March 27, 2017,

with complaints of bilateral shoulder pain. He is expected to testify that he took x-rays of Plaintiffs

right shoulder and did not see any abnormalities. He is expected to testify that he diagnosed Plaintiff

with cuff strain and tendinitis in his right shoulder and gave him a right shoulder injection for pain.

       Dr. Hobgood is expected to testify that Plaintiff was involved in a motor vehicle wreck on

April 20, 2017. He is expected to testify that Plaintiff underwent shoulder MRis on June 7, 2017.

He is expected to testify that Plaintiff returned to Mississippi Sports Medicine on August 18, 2017,

with complaints of worsening bilateral shoulder pain since the April 20, 2017, motor vehicle

accident. He is expected to testify that he reviewed the MRI and noticed some increased signal in

the rotator cuff consistent with partial tearing. Dr. Hobgood is expected to testify that he also

conducted x-rays of Mr. Leverette's right shoulder which revealed a grade 3 separation of his

clavicle. He is expected to testify that this image was compared to the x-rays taken prior to the

accident. He is expected to testify that he discussed these finding with Mr. Leverette and the
      Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 12 of 17




decision was made to try bilateral injections for the pain and to return in a month.

        Dr. Hobgood is expected to testify that Plaintiff returned on September 18, 2017 and was

again evaluated for continued bilateral shoulder pain. He is expected to testify that his impression

was bilateral cuff tears. He is expected to testify that he gave Plaintiff another injection in his right

shoulder and advised that he was not going to be able to do anymore since I had already done three.

        Dr. Hobgood is expected to testify that the Plaintiff was later evaluated by a second

orthopedic surgeon, Dr. Daniel Dare. He is expected to testify that Dr. Dare has suggested that Mr.

Leverette undergo a right shoulder arthroscopy with rotator cuff repair, Mumford, ASD and biceps

tenodesis. He is expected to testify that it is his opinion that this procedure is a reasonable course

of treatment for Mr. Leverette.

        Dr. Hobgood is expected to testify that Plaintiff had bilateral shoulder issues prior to the

April 20, 2017 motor vehicle wreck. He is expected to testify that the wreck exacerbated Plaintiffs

pre-existing shoulder issues. He is expected to testify that Plaintiffs AC separation was caused by

the subject motor vehicle wreck and that the wreck caused worsening symptoms of his right rotator

cuff. He is expected to testify consistent with his affidavit which is attached hereto as Exhibit "F."

        Dr. Hobgood is expected to testify as to what is set out in his medical bills and records, which

are being produced in discovery. He is expected to testify that the cost of medical treatment rendered

to the Plaintiff was both necessary and reasonable in the Jackson, Mississippi area, and were

necessarily incurred as a result of the April 20, 2017, automobile accident.

(D)     Dr. Hobgood' s opinions will be based upon his examination, evaluation and treatment of the

Plaintiff, the medical records and/or reports he has studied, his conversations with the Plaintiff, and

his past expertise, training and experience in handling this type of injury. All of his opinions will

be given to a reasonable degree of medical probability or certainty.
     Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 13 of 17




8.      (A)     Kathy Smith                               Life Care Planner
                Southern Care Management Services Inc.
                5184 Caldwell Mill Rd., Suite 204 - Box 292
                Hoover, AL 35244

        (B)     Kathy Smith is anticipated and/or expected to testify as to the future medical costs

projection she developed for the Plaintiff due to injuries sustained by the Plaintiff in the motor

vehicle accident that occurred on or about April 20, 2017. She is expected to testify to the history

obtained, the extent and result of the Plaintiffs physical examination (if any), conversations with

Plaintiffs treating physicians (if any), and the other information she relied on to assess the Plaintiffs

anticipated future medical needs.

        (C)     In addition to the information contained in the prior designation, Ms. Smith is also

expected to testify to a reasonable degree of certainty to the amounts contained within her life care

plan. She is expected to testify that Plaintiff faces future medical costs of will be $364,918.17. (See

Exhibit "G," Kathy Smith Report) A copy of Ms. Smith's CV is attached hereto as Exhibit "H".

Ms. Smith charges $185 per hour to review records and $400.00 per hour for testimony services.

        (D)     Ms. Smith's opinions are based upon the medical records and/or reports she has

studied, conversations with the Plaintiffs treating physician(s) (if any) and her past experience,

training and skill in calculating these types of damages. All of her opinions will be given to a

reasonable degree of medical probability or certainty. Ms. Smith reserves the right to supplement

this report as the Plaintiffs condition changes.

9.      (A)     Rod Moe, CPA                                    CPA
                3199 Lake Worth Rd.,
                Lake Worth, FL 33461

        (B) Rod Moe is anticipated and/or expected to testify as to the Personal Injury Economist

Damages Report he prepared in this case. He is expected to testify to the present value of Plaintiffs

anticipated future medical care and past loss wages. He is expected to testify to the methodology
      Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 14 of 17




he used in reaching these numbers including the discount and growth rates utilized. His figures take

into consideration (1) base-year earnings or initial earnings estimate; (2) income growth rate; (3) life

expectancy, (4) discount rate; and ( 5) taxes.

        (C)     Rod Moe is expected to testify that the present value of Plaintiffs future medical care

through 13.20 years is $364,184.00. He is expected to testify that the Plaintiffs past lost wages from

the "L Group" are approximately $97,839.00 based on the tax returns provided by the business.

Rod Moe is expected to testify as to what is set out in his report that is attached hereto as Exhibit "I."

His CV, Fee Schedule, and Testimony list is attached hereto as Exhibit "J."

        (D)     Rod Moe's opinions are based on national statistics and labor studies as well as his

knowledge, skill, experiencing, and training. All of his opinions will be given to a reasonable degree

of financial probability or certainty.

10.     (A)     Ernie Smith, CPA                                 CPA
                Smith & Company CPA Inc.
                6767 Siwell Rd., Suite B
                Byram, MS 39272


        (B) Ernie Smith is anticipated and/or expected to testify as to the past loss wages sustained

by the "L Group" in the year following the April 20, 2017 motor vehicle wreck. Smith is the

personal and business accountant for Jesse Leverette.

        (C)     Ernie Smith is expected to testify that the Plaintiffs past lost wages from the "L

Group" are approximately $97,839.00 based on the tax returns provided by the business.

        (D )    Ernie Smith's opinions are based on national accounting principles and his

knowledge, skill, experiencing, and training. All of his opinions will be given to a reasonable degree

of financial probabilty or certainty.
    Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 15 of 17




11.
Treating Physicians

       Plaintiff may call any and all of the treating physicians who provided care, examination,

treatment, or services to Plaintiff prior to this accident who may be identified in hospital records,

physician records, and other documents produced/identified by the parties in formal or informal

discovery responses, depositions, or correspondence. None of these persons are retained experts

pursuant to FRCP 26.

        If called, these persons are expected to testify regarding their examinations, diagnoses, care,

treatment, opinions, and observations of the Plaintiff as revealed in their respective

records/documents. These treating physicians are expected to testify to the Plaintiffs pre-accident

condition, diagnosis, prognosis, and other medical needs.

        The treating physicians are expected to testify to the dates of treatment, actual treatments and

evaluations, the Plaintiffs medical history, the extent of the Plaintiffs injuries or medical

conditions, any procedures performed, their diagnosis, their prognosis, and that Plaintiffs injuries

as set forth in the complaint were caused by the accident and not by an pre-existing injuries and/or

limitations. This includes any of the radiologists that performed diagnostic testing on the Plaintiff.

These individuals are expected to testify to the results of the diagnostic testing and whether the

injuries were caused by the subject motor vehicle wreck.

        The grounds for the treating physician's opinions are based upon their examination,

evaluation, and treatment of the Plaintiff, the medical records and/or reports they have studied and

their past expertise, training and experiences in handling these types of injuries.

Plaintiff reserves the right to have any of these individuals expound on the information contained

in their medical records
    Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 16 of 17




        Plaintiff reserves the right to supplement these opinions in keeping with the Federal Rules

of Civil Procedure. Plaintiff reserves the right to replace or supplement any above experts if the

listed expert is unable to testify or is unavailable for trial.   Plaintiff reserves the right to call any

of Defendants' experts. Plaintiff reserves the right to have any of his designated experts expound

upon any of their findings and/or opinions. Plaintiff reserves the right to call any treating

physicians to give expert testimony in this matter.

        THIS the 6th day of January, 2020.

                                                 RESPECTFULLY SUBMITTED,
                                                 PLA INTIFF, JESSE LEVERETTE


                                                 BY:      �,<_/'-"---­
                                                          MA TTNEWMAN
OF COUNSEL:

R. PAUL WILLIAMS, III (MSB #102345)
MATT NEWMAN (MSB#l 03654)
WILLIAMS NEWMAN WILLIAMS, PLLC
Post Office Box 23 785
Jackson, Mississippi 39225
Tel: (601) 949-5080
Fax: (601) 949-3358
    Case 3:19-cv-00271-HTW-LRA Document 66-4 Filed 07/31/20 Page 17 of 17




                                 CERTIFICATE OF SERVICE

         I, Matt Newman, counsel of record for the Plaintiff, JESSE LEVERETTE, do hereby
certify that I have this date caused to be served via U.S. Mail, a true and correct copy of this
document to the following:

       John B. MacNeill
       Landon Kidd, Esq.
       COPELAND, COOK, TAYLOR & BUSH, P.A.
       Post Office Box 6020
       Ridgeland, Mississippi 39158

       THIS, the 6th day of January, 2020.

                                                       ___..£.��� ���-=======----­
                                                       Matt Newman, Esq.
